{¶ 1} Appellants, Richard and Barbara Pettit, hired Connie Shaeffer, a real estate agent associated with appellee Findeiss Realty Company, to represent their interests in the purchase of a historical home in Zanesville, Ohio, known as the "Rogge House." The seller of the home was appellee James Hughes. Hughes's real estate agent was Carol Goff.
 {¶ 2} Prior to the closing of the sale, a septic inspection of the property for the benefit of appellants was performed by appellee Zemba Brothers, Ltd. Based upon the report provided by Zemba, Schaeffer informed appellants that they could go ahead and close the deal.
 {¶ 3} After living on the property for a few weeks, appellants discovered that they were releasing raw waste into the Muskingum River.
 {¶ 4} On February 8, 2005, appellants filed a complaint against appellees alleging various claims, including negligent misrepresentation, breach of contract, and recklessness. A jury trial commenced on July 10, 2007. At the conclusion of the case, the trial court granted a directed verdict to appellee Findeiss on appellants' claims of recklessness and punitive damages. The jury found in favor of appellees, finding that the doctrine of caveat emptor precluded recovery to appellants.
 {¶ 5} Appellants filed an appeal, and this matter is now before this court for consideration. The assignments of error are as follows:
 {¶ 6} I. "The trial court erred in instructing the jury that appellants Findeiss Realty Co. and Zemba Brothers, Ltd. qualified for the defense of caveat emptor."
 {¶ 7} II. "The trial court erred in granting a directed verdict to defendant/appellee Findeiss Realty at (sic) to plaintiffs' claims for recklessness and punitive damages."
                                    I {¶ 8} Appellants claim that the trial court erred in giving the jury the "caveat emptor" instruction as to appellees Findeiss and Zemba. We disagree.
 {¶ 9} The giving of jury instructions is within the sound discretion of the trial court and will not be disturbed on appeal absent an abuse of discretion. State v.Martens (1993), 90 Ohio App.3d 338, 629 N.E.2d 462. In order to find an abuse of discretion, we must determine that the trial court's decision was unreasonable, arbitrary, or unconscionable and not merely an error of law or judgment.Blakemore v. Blakemore (1983), 5 Ohio St.3d 217,5 OBR 481, 450 N.E.2d 1140. Jury instructions must be reviewed as a whole. State v. Coleman (1988), *Page 347 37 Ohio St.3d 286, 525 N.E.2d 792. Whether the jury instructions correctly state the law is a question of law, which we review de novo. Murphy v. Carrollton Mfg. Co. (1991),61 Ohio St.3d 585, 575 N.E.2d 828.
 {¶ 10} In Layman v. Binns (1988),35 Ohio St.3d 176, 519 N.E.2d 642, syllabus, the Supreme Court of Ohio explained the doctrine of caveat emptor as follows:
 {¶ 11} "The doctrine of caveat emptor
precludes recovery in an action by the purchaser for a structural defect in real estate where (1) the condition complained of is open to observation or discoverable upon reasonable inspection, (2) the purchaser had the unimpeded opportunity to examine the premises, and (3) there is no fraud on the part of the vendor. (Traverse v. Long [1956],165 Ohio St. 249, 59 O.O. 325, 135 N.E.2d 256, approved and followed.)"
 {¶ 12} The trial court gave the following instruction over appellants' objections:
 {¶ 13} "Caveat emptor defense, the Defendants claim that Plaintiffs had a duty to investigate and were not justified in relying upon the representation or alleged failure to disclose. Where a person has the opportunity to investigate, inspect, inquire, and when the circumstances would cause a person of ordinary care to investigate, inspect, or inquire and he fails to do so, the element of justifiable reliance has not been proved and the Defendants cannot recover — or the Plaintiffs cannot recover. Excuse me.
 {¶ 14} "If Plaintiffs investigate the facts represented and rely on this investigation and do not rely on facts represented, then the Plaintiffs are not entitled to recover.
 {¶ 15} "If representations were made by the Defendants with an intention to deceive or mislead the Plaintiffs causing them to refrain from making an investigation, investigation and inquiry, which in the ordinary — in the use of ordinary care they would have made, there is no duty to investigate and the Plaintiffs may justifiably rely on the Defendants' representations.
 {¶ 16} "If a person has a duty to speak, he must make a full and fair disclosure of the material facts. A partial disclosure is a concealment and may be fraud."
 {¶ 17} We note that there are three defendants included in this general statement as to the applicability of the doctrine of caveat emptor. Appellants do not challenge this instruction as it applies to the seller, Hughes. The challenge is made against their real estate company, appellee Findeiss, and the sewer-system inspector, appellee Zemba.
 {¶ 18} Jury interrogatory No. 1 addressed the issue of caveat emptor. In answering, the jury found that the doctrine shielded not only the seller, but the real estate agent and the sewer-system inspector as well. As a result, general verdicts were returned for appellee Zemba on appellants' negligent-representation *Page 348 
claim and appellee Findeiss on appellants' negligent-representation and breach-of-contract claims.
 {¶ 19} For the following reasons, we find that the general charge on caveat emptor was proper sub judice.
 {¶ 20} In Schmiedebusch v. Rako Realty,Inc., Delaware App. No. 04CAE8062, 2005-Ohio-4884,2005 WL 2266701, ¶ 39-40, we discussed the availability of the complete defense of caveat emptor as it applies to a buyer and the buyer's real estate agent:
 {¶ 21} "Thus, it is axiomatic that a real estate agent `shall exercise fidelity and good faith toward his principal in all matters that fall within the sphere of his employment, and that the agent execute his commission with skill, care and diligence.' Salem v. DeWitt-Jenkins RealtyCo. (1952), 65 Ohio Law Abs. 1, 4, 113 N.E.2d 918, 920; see, also, R.C. 4735.62. As noted by the Ohio Supreme Court, `[l]ike other professionals, a person holding a real estate license is held to a higher standard of competency and fairness than is a lay member of the public in the marketplace.'Richard T. Kiko Agency, Inc. v. Ohio Dept. of Commerce,Div. of Real Estate (1990), 48 Ohio St.3d 74, 76, 549 N.E.2d 509.
 {¶ 22} "Because of the affirmative obligations arising from the fiduciary relationship between a real estate agent and his clients, the defense of caveat emptor does not apply when a real estate agent fails to disclose to his clients facts which were known or should have been known by him that are material to the transaction. See Finomore v. Epstein
(1984), 18 Ohio App.3d 88, 90 [18 OBR 403], 481 N.E.2d 1193."
 {¶ 23} As noted in Finomore v. Epstein
(1984), 18 Ohio App.3d 88, 90, 18 OBR 403, 481 N.E.2d 1193, the doctrine of caveat emptor is precluded if fraud or fraudulent misrepresentation is present:
 {¶ 24} "In property transactions, there is no right to rely on oral representations regarding the property transferred where the true facts are equally open to both parties. Traverse v. Long (1956), 165 Ohio St. 249, 252
[59 O.O. 325, 135 N.E.2d 256]; Klott v. Associates RealEstate, supra [(1974), 41 Ohio App.2d 118, 70 O.O.2d 129,322 N.E.2d 690]; Ralston v. Grinder (1966),8 Ohio App.2d 208 [37 O.O.2d 213, 221 N.E.2d 602]. However, when there are latent defects or dangerous conditions not easily discoverable, coupled with misrepresentations or concealment, the doctrine of caveat emptor will not preclude recovery for fraud. Miles v. Perpetual S.  L. Co. (1979),58 Ohio St.2d 97, 101 [12 O.O.3d 108, 388 N.E.2d 1367]. Also, when a fiduciary relationship exists, as between a realty agent and a client, the clients are entitled to rely upon the representations of the realty agent. Foust v. ValleybrookRealty Co. (1981), 4 Ohio App.3d 164 [4 OBR 264],446 N.E.2d 1122; cf. Walters v. First Natl. Bank of Newark,supra, *Page 349 69 Ohio St.2d 677 [23 O.O.3d 547, 433 N.E.2d 608] (fiduciary relationship between bank and customer with regard to loan processing and credit life insurance)."
 {¶ 25} As further noted by this court in Moorev. Daw (August 20, 1996), Muskingum App. No. CT 95-20,1996 WL 488853, if the findings of fact fail to establish fraud (i.e., termites discovered after a termite inspection cleared the property), the doctrine of caveat emptor may be applied:
 {¶ 26} "We find the trial court was correct when it applied the doctrine of caveat emptor. Appellant could have further investigated the termite history of the residence or had further inspections conducted because he was put on notice the residence had previously been treated for termites. Appellant also had the opportunity to inspect the residence and did so on several occasions. Finally, we determined in appellant's first and second assignments of error that he could not establish a claim for fraud. Thus, it was appropriate for the trial court to apply the doctrine ofcaveat emptor."
 {¶ 27} Therefore, simply restated, if fraudulent representation or concealment is not proven, the doctrine of caveat emptor applies. In this case, the jury found that there was no fraudulent representation or misrepresentation or breach of contract as to both appellees Zemba and Findeiss. With this specific verdict, we find that the doctrine of caveat emptor applies sub judice. Admittedly, the trial court's instruction on the doctrine was not as clear as it could have been. However, the trial court's instructions in discussing the interrogatories made it very clear that the issues involving appellees centered on fraudulent misrepresentation.
 {¶ 28} Upon review, we find that the trial court did not err in instructing the jury on the doctrine of caveat emptor.
 {¶ 29} Assignment of error I is denied.
                                   II {¶ 30} Appellants claim that the trial court erred in granting a directed verdict to appellee Findeiss on the issue of recklessness and punitive damages. We disagree.
 {¶ 31} Specifically, in their brief at 11, appellants argue that there was "substantial competent evidence in the case supporting Appellants Pettits' claim for recklessness and punitive damages against Findeiss Realty Company that warranted the denial of Defendants' Motion for Directed Verdict."
 {¶ 32} In Strother v. Hutchinson (1981),67 Ohio St.2d 282, 284-285, 21 O.O.3d 177, 423 N.E.2d 467, the Supreme Court of Ohio established the test to be applied to a motion for a directed verdict and held the following: *Page 350 
 {¶ 33} "The law in Ohio regarding directed verdicts is well formulated. In addition to Civ. R. 50(A), it is well established that the court must neither consider the weight of the evidence nor the credibility of the witnesses in disposing of a directed verdict motion. Durham v. WarnerElevator Mfg. Co. (1956), 166 Ohio St. 31 [1 O.O.2d 181],139 N.E.2d 10. Thus, `if there is substantial competent evidence to support the party against whom the motion is made, upon which evidence reasonable minds might reach different conclusions, the motion must be denied. Kellerman v. J.S. Durig Co.
(1964), 176 Ohio St. 320 [27 O.O.2d 241], 199 N.E.2d 562 * * *.'Hawkins v. Ivy (1977), 50 Ohio St.2d 114, 115
[4 O.O.3d 243], 363 N.E.2d 367."
 {¶ 34} The trial court granted the motion for directed verdict at the conclusion of the evidence, stating the following:
 {¶ 35} "With regard to reckless conduct, the Court finds there is insufficient evidence to warrant that count being presented to the jury. The Court finds there is no evidence presented that the defendants or defendants knew exactly what was wrong with the property and, as such, completed to misrepresent that in a reckless and heedless manner or did so with a reckless indifference as to the rights and safety of others or was outrageous in this matter."
 {¶ 36} In Charles v. Cardington-Lincoln LocalSchool Dist. (August 19, 1996), Morrow App. No. 821,1996 WL 488847, at *5, this court noted the following:
 {¶ 37} "In Marchetti v. Kalish (1990),53 Ohio St.3d 95, [559 N.E.2d 699, fn. 2.,] the Ohio Supreme Court adopted the definition of `reckless' found in 2 Restatement of the Law 2d, Torts (1965) 587, Section 500 as follows:
 {¶ 38} "`The actor's conduct is in reckless disregard of the safety of another if he does an act or intentionally fails to do an act which it is his duty to the other to do, knowing or having reason to know of facts which would lead a reasonable man to realize, not only that his conduct creates an unreasonable risk of physical harm to another, but also that such risk is substantially greater than that which is necessary to make his conduct negligent.'
 {¶ 39} "* * *
 {¶ 40} "In that the term `reckless' is often used interchangeably with the term `wanton,' the definition of reckless set forth above applies equally to conduct characterized as wanton.' Thompson v. McNeill (1990),53 Ohio St.3d 102, 104, 559 N.E.2d 705."
 {¶ 41} The gravamen of this assignment centers on the testimony of appellee Findeiss's agent, Shaeffer, and what she conveyed to Mrs. Pettit. Shaeffer testified that she read the report to Mrs. Pettit over the phone, and she knew that the property was not connected to either the city or county sewer system. After being informed of the Zemba report, appellants called and requested *Page 351 
Shaeffer to ask Hughes to put in a septic system. Hughes declined to do so. Both Goff, Hughes's real estate agent, and Hughes affirmed that prior to closing and after the Zemba report, appellants requested Hughes to put in a sewer system.
 {¶ 42} Mrs. Pettit testified that Shaeffer told her that the sewer did not drain into the river, there was city sewer, and they were "good to go." She specifically denied that they requested Hughes to put in a septic system. On cross-examination, Mrs. Pettit's testimony was subjected to prior inconsistent statements as to whether Shaeffer ever said that there was city sewer.
 {¶ 43} The unrefuted testimony consists of Shaeffer's assumptions regarding the Zemba report. Shaeffer believed that the diagram on the second page of the report, coupled with Zemba's use of the term "system," meant that there was a septic system on the property. Shaeffer also told appellants that they could get out of the contract.
 {¶ 44} We find that such evidence, construed most favorably for appellants, supports the trial court's conclusion on the issue of recklessness. There may have been a showing of lack of understanding or evasiveness, but none of recklessness or malice. The issue of fraud remained for the jury to decide.
 {¶ 45} Upon review, we find that the trial court did not err in granting the motion for directed verdict.
 {¶ 46} Assignment of error II is denied.
 {¶ 47} The judgment of the Court of Common Pleas of Muskingum County, Ohio is hereby affirmed.
Judgment affirmed.
GWIN, J., concurs separately.
HOFFMAN, P.J., concurs in part and dissents in part.